Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Fatemeh Najafían appeals the district court’s order affirming the bankruptcy court’s order denying her a hardship discharge of student loan debt pursuant to 11 U.S.C. § 523(a)(8)(2006). We have reviewed the record and find no reversible error. Accordingly, we grant Najafian’s motion to proceed in forma pauperis and affirm for the reasons stated by the district court. Najafian v. Educ. Credit Mgmt, No. 1:12-cv-01408-AJT-TCB, 2013 WL 1399340 (E.D.Va. Apr. 5, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.